DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for response filed on 9/9/21/21 and 9/30/21 including claims1-16 originally. Out of original claims 1-16, claims 4-9 and 11 have been cancelled, see Interview Summary dated 9/29/21. Remaining claims are 1-3 and 10, 12-16.
Allowable Subject Matter
Claims 1-3, 10 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose directly or indirectly following limitation;
As recited by claim1;
receiving a request message for creatinq a session manaqement context from the SMF device; and 
transmitting Responsea response message for creatinq the session manaqement context to the SMF device for a Protocol Data Unit (PDU) session establishment, 
wherein, when an UE (user equipment) performs the PDU session establishment with a PDU session type of unstructured, and subscription information corresponding to the UE requested DNN (Data Network Name) includes a NEF identify for NIDD (Non-IP Data Delivery), the method of connection establishment between a Session Manaqement Function(SMF) device and the Network Exposure Function(NEF) device toward the NEF device corresponding to a NEF ID for the DNN and S-NSSAI(Single Network Slice Selection Assistance Information) is initiated

As recited by claim 10;

receiving a request message for deleting a session management context from the SMF device; and
transmitting a response message for deleting the session management context to the SMF device, 
wherein the request message includes User Identity (ID), Protocol Data Unit (PDU) session ID, NEF device ID, Single Network Slice Selection Assistance Information(S-NSSAI) or Data Network Name (DNN), and wherein the response message includes User Identity, PDU session ID, NEF device ID, S-NSSAI or DNN.
As recited by claim 12;
receiving a first  request message for deletinq a NIDD (Non-IP Data Delivery) configuration from an Application Function (AF) device; 
transmitting a first  response message for deleting the NIDD configuration to the AF device; 
transmitting a second request message for notifying deletion of a session management context to the SMF device; and 
receiving a second  response for notifying deletion of a session management context message form the SMF device.
As recited by claim 15;
determining whether to release the corresponding SMF-NEF connection based on a NIDD (Non-IP Data Delivery) authorization update; 
transmitting a request  message for notifying deletion of a session manaqement context to the SMF device; and 5Serial No. 16/704,158Docket No. 022052.0109 
receiving a response message for notifyinq deletion of the session management context from the SMF device.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qiao et al (US 20190215731) discloses A HPCF receives from an application function, a first message requesting to subscribe to a QoS event for a data flow of a wireless device. The first message comprises a first information element indicating a first QoS event; and a second information element indicating a first QoS value for the first QoS event. The HPCF determines a QoS reporting policy for the data flow based on the first QoS event and the first QoS value. The QoS reporting policy comprises a second QoS event and a second QoS value. The HPCF sends to a VPCF, a second message comprising the QoS reporting policy. The HPCF receives from the VPCF, a measurement result comprising: a third information element indicating an occurrence of the second QoS event; .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yuwen Pan, can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/INDER P MEHRA/Primary Examiner, Art Unit 2647